Exhibit 10.4

FARMOUT AGREEMENT

STATE OF TEXAS

)



)

COUNTY OF CALHOUN

)

THIS AGREEMENT is entered into by and among TEXAN OIL & GAS, INC., whose address
is 10603 Grant Road, Suite 209, Houston, Texas 77070 (hereinafter collectively
referred to as "Farmor") and ESTRELLA DRILLING FUND, L.P., whose address is 9521
Westheimer, Suite 160, Houston, Texas 77063 (hereinafter referred to as
"Farmee").

1. Stated Purpose. The stated purpose of this Agreement will be to set forth the
terms and conditions by which Farmee will earn the right to receive an
assignment of all of Farmor's right, title and interest in and to those certain
oil, gas and mineral leases covering lands situated within the geographical
parameters of the Brookshire Dome, Waller Texas, and being further described in
Exhibit "A" attached hereto and made a part hereof for all purposes (the
"Farmout Acreage").

2. Farmee's Commitments. The following terms and conditions constitute
preconditions which must be met by Farmee prior to giving rise to any
obligations on the part of Farmor under the terms of this Agreement.

2.1 Drilling Obligation. Farmee, at its sole risk and expense (including title
and curative matters) will commence actual operations at a location of Farmee's
choice for the drilling or reworking of the Initial Test Well located upon the
Farmout Acreage on or before 60 days after this Farmout Agreement date to a
depth sufficient enough to test the Catahoula sand packages and the salt dome
cap of the Brookshire Dome or to a depth of 4,500 feet, whichever depth may be
the lesser depth.

2.2 Insurance. At least five (5) days prior to commencement of drilling
operations, Farmee will furnish to Farmor proof of insurance in amounts
acceptable to Farmor, and naming Farmor as co-insured.

2.3 Well Data. Farmee will provide Farmor copies of all daily drilling reports
and all data obtained in connection with the operations, including, but not
limited to, all title opinions, logs, cores or cuttings.

2.4 Indemnity. Farmee will comply with all of the terms and conditions contained
in the lease covering the Farmout Acreage and all of the rules and regulations
promulgated by the Railroad Commission of Texas, and shall indemnify and hold
harmless Farmor from and against any and all claims or causes of action, of any
kind or character, asserted by anyone in connection with Farmee's operations
upon the Farmout Acreage.

--------------------------------------------------------------------------------

3. Rights Earned and Reversionary Interest After Payout. In the event of
commercially successful operations by Farmee, it will have earned from Farmor
the right to an assignment of all of Farmor's right, title and interest in and
to the Farmout Acreage subject to a depth limitation of 100 feet below the
deepest producing formation. Said assignment shall deliver to Farmee a Seventy
Percent (70%) net revenue interest in and to the Farmout Acreage. Upon payout of
the Initial Test Well, its Substitute, or any Subsequent Well(s), Farmor shall
revert to a Twenty-Five Percent (25%) working interest owner in the well with no
additional burdens or encumbrances being placed on Farmor's reversionary
interest after payout by the Farmee. "Payout", for purposes of this Agreement,
shall be defined as that point in time where the cumulative amount of production
revenue attributable to Farmee's working interest in the Initial Test Well, its
Substitute, or any Subsequent Well(s) drilled on the Farmout Acreage, after
deducting Lessor's royalty; all existing overriding royalty and other burdens of
record; production, severance and any other taxes, shall equal one hundred
percent (100%) of the total cost of the drilling, completing, equipping,
operating and producing of the Initial Test Well, its Substitute, or any
Subsequent Well(s), including title opinions, consulting fees, or other expenses
paid by the Farmee to develop the Farmout Acreage as a prudent operator. Once
payout is achieved on a well by well basis, Farmor shall be responsible for
their proportionate costs which may be associated with the operation or
reworking of the well(s) as to the reversionary interest defined herein. Should
the Initial Test Well, its Substitute, or any Subsequent Well(s) drilled on the
Farmout Acreage result in a dry hole or be incapable of commercial production,
Farmee agrees to promptly plug and abandon such well according to the rules and
regulations of the Railroad Commission of Texas.

4. Gulf Coast or Mechanical Conditions. If prior to reaching Total Depth, the
Farmee encounters water flow, loss of circulation, excessive pressure, cavities,
caprock, salt or salt dome material, heaving shale or any other impenetrable
substances or conditions which would in the opinion of a prudent operator,
render further drilling impractical, Farmee shall have the option of commencing
operations for a Substitute Well within a period of Sixty (60) days in order to
keep this Agreement in full force and effect, provided Farmee has paid for all
drilling costs associated with the Initial Test Well plus the cost to plug and
abandon said well. Said Sixty (60) day period of time shall commence from point
in time when the Initial Test Well is plugged and abandoned.

5. Operating Agreement. All operations conducted by Farmee on the Farmout
Acreage shall be conducted and subject to a mutually acceptable Joint Operating
Agreement ("JOA") naming Chief Operating Company, as Operator. Both Farmor and
Farmee shall be a party to said JOA and such JOA shall control all operations on
the Initial Test Well, or its Substitute, and any subsequent operations
conducted on the Farmout Acreage. Should the terms and provisions of the JOA be
in conflict with the provisions of this Agreement, then, as between the parties
hereto, this Agreement shall prevail.

 

- 2 -

--------------------------------------------------------------------------------

6. Subsequent Operations. Should Farmee drill the Initial Test Well, or its
Substitute, to total depth as defined in Article 2.1 herein, Farmee shall have
the continuing right to drill or rework additional wells on the Farmout Acreage
as long as Farmee commences operations on the Farmout Acreage within a period of
Sixty (60) days after completion of the previous well, should such well be a
commercial producer, or within a period of Sixty (60) days of the plugging and
abandonment of the previous well, should such well be drilled as a dry hole.
"Operations" are herein defined as the good faith effort by Farmee to make ready
the location for the drilling of a subsequent well and to continue operations as
any reasonably prudent operator would drill under the same or similar
circumstances. Should production cease or lapse on the Farmout Acreage, this
Agreement shall terminate unless Farmee conducts drilling or reworking
operations with no cessation of more than Sixty (60) consecutive days in a good
faith effort to restore the production of oil and gas substances in paying
quantities on the Farmout Acreage. As long as there is production of oil and gas
substances in paying quantities from the Farmout Acreage, this Agreement shall
continue in full force and effect. Each subsequent well drilled by Farmee on the
Farmout Acreage shall be burdened with Farmor's reversionary interest after
payout on a well by well basis as defined in Article 3 herein.

7. Accounting. Farmee will maintain a payout account for the benefit of Farmor
and will provide Farmor a monthly accounting setting forth total production of
any well(s) on the Farmout Acreage and proceeds of production paid by the
purchaser thereof.

8. Direct Payment. Farmor shall be entitled to receive direct payment of
proceeds of oil and/or gas attributable to its reversionary interest after
payout on a well by well basis. Farmee agrees to execute and deliver such
documents as may be requested or required by Farmor or purchaser of production
to entitle Farmor to receive such payment from the purchaser of hydrocarbons.

9. Farmor's Commitment.

9.1 Assignment. Subject to Farmee's full compliance with the terms set forth in
Article 2 and Article 3 hereinabove, Farmor agrees to execute and deliver to
Farmee within seven (7) days following its successful commercial completion of
the Well(s), an assignment of all of Farmor's right, title and interest in and
to the Farmout acreage, being executed without warranty, either express or
implied.

10. No Pooling of Farmout Acreage. Farmee may not pool the Farmout Acreage
without the express written consent of Farmor, and any attempted pooling without
such consent will be void, ab initio.

11. No Assignment of Farmout Acreage. No assignment of this Agreement, or the
rights granted hereunder, may be made by Farmee without the express written
consent of Farmor, and said express written consent shall not be unreasonably
withheld, and any purported assignment shall be void, ab initio.

12. Miscellaneous.

12.1 This Agreement shall be binding upon Farmor and Farmee, their successors
and assigns.

 

- 3 -

--------------------------------------------------------------------------------

12.2 This Agreement shall be construed and enforced in accordance with the laws
of the State of Texas and venue conclusively established in Harris County,
Texas.

12.3 This Agreement shall not be deemed to create any mining partnership,
commercial partnership or other partnership relationship, or joint venture of
any kind or character, and the liabilities of each party hereto shall be several
and not joint.

12.4 This Agreement embodies all of the terms, covenants and conditions as
between the parties and may not be amended except by written instrument duly
executed by both Farmor and Farmee.

This Agreement being executed this 1st day of March, 2003.

FARMOR:

TEXAS BROOKSHIRE PARTNERS, INC.

/s/ R. M. Baker
By: Robert M. Baker
President

FARMEE:

ESTRELLA DRILLING FUND, L.P.

/s/ Michael Sims
By: Michael Sims
General Partner

 

 

 

 

 

- 4 -

--------------------------------------------------------------------------------

EXHIBIT "A"

Attached hereto and made a part to that certain Farmout Agreement dated March 1,
2003, by and between TEXEN OIL & GAS, INC., as Farmor, and ESTRELLA DRILLING
FUND, L.P., as Farmee.

That certain Oil, Gas and Mineral Lease dated July 2, 2002, by and between Bruce
G. Herlin, Cathy G. Hunter, and Cara P. Herlin, Trustees, as Lessor, and Sanka
Exploration Company, as Lessee, covering 40 acres, more or less, and recorded in
Volume 321, Page 803 of the Deed Records of Calhoun County, Texas. Said 40 acres
being more particularly described as follows:

40 acres of land, more particularly described as the East One-Half (E/2) of the
Northeast One-Quarter (NE/4) of the Northwest One-Quarter (NW/4) and West
One-Half (W/2) of the Northwest One-Quarter (NW/4) of the Northeast One-Quarter
(NE/4) of Section 47, all out of the Theodore F. Koch Subdivision in the James
Hughson League, Abstract No. 23, in Calhoun County, Texas, as being shown on the
attached plat shaded in yellow as Exhibit "B" which is attached hereto and made
a part hereof for all purposes.

 

 

 

 

 

- 5 -

--------------------------------------------------------------------------------